Name: Commission Regulation (EEC) No 3391/88 of 31 October 1988 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 88No L 299/22 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3391/88 of 31 October 1988 fixing the reduced levy on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries Whereas the levy should, in the light of the application of the detailed rules and arrangements specified in Regula ­ tion (EEC) No 599/86 to the data available to the Commission, be fixed as shown in Article 1 of this Regu ­ lation, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 2306/88 (2) and in particular Article 16 (8) thereof, Whereas, in accordance with Article 303 of the Act of Accession of Spain and Portugal, a reduced levy is applied during the period of seven years following accession on imports into Portugal of certain quantitites of raw sugar originating in certain third countries ; Whereas Commission Regulation (EEC) No 599/86 (3), as last amended by Regulation (EEC) No 3019/88 (4), fixes the &gt;reduced levy applicable on imports into Portugal of certain quantities of raw sugar intended for Portuguese refineries ; Article 1 The reduced levy on imports into Portugal of raw sugar intended for refining (CN codes 1701 11 10 and 1701 12 10) is fixed for this quality type at 24,56 ECU/100 kilograms. Article 2 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 201 , 27. 7 . 1988 , p. 65 . (3) OJ No L 58 , 1 . 3 . 1986, p . 18 . (&lt;) OJ No L 271 , 1 . 10 . 1988, p . 52.